RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                     2    Ali v. Ashcroft, et al.                    No. 02-3810
        ELECTRONIC CITATION: 2004 FED App. 0117P (6th Cir.)
                    File Name: 04a0117p.06                                                 _________________
                                                                                                COUNSEL
UNITED STATES COURT OF APPEALS
                                                                       ON BRIEF: Charles S. Owen, OWEN & ASSOCIATES,
                  FOR THE SIXTH CIRCUIT                                Southfield, Michigan for Petitioner. Jennifer A. Parker,
                    _________________                                  Terri J. Scadron, UNITED STATES DEPARTMENT OF
                                                                       JUSTICE, OFFICE OF IMMIGRATION LITIGATION,
 MOHAMED RAMIZ ALI,              X                                     Washington, D.C., for Respondents.
                    Petitioner, -                                                          _________________
                                  -
                                  -  No. 02-3810
            v.                                                                                 OPINION
                                  -
                                   >                                                       _________________
                                  ,
 JOHN ASHCROFT , Attorney         -                                      BOYCE F. MARTIN, JR., Circuit Judge. Mohamed Ramiz
 General; IMMIGRATION AND         -                                    Ali petitions for review of a final order of removal issued by
 NATURALIZATION SERVICE,          -                                    the Board of Immigration Appeals, which affirmed the
                 Respondents. -                                        immigration judge’s denial of his requests for asylum,
                                  -                                    withholding of deportation and voluntary departure. For the
                                 N                                     following reasons, Ali’s petition is DENIED.
   On Petition for Review of the Order of the Board of
                  Immigration Appeals.                                     FACTUAL AND PROCEDURAL BACKGROUND
                    No. A73 378 380.                                     Ali is a native and citizen of Bangladesh who entered the
                                                                       United States in 1991 without inspection by the Immigration
                  Submitted: January 29, 2004                          and Naturalization Service. The Service commenced removal
                                                                       proceedings against Ali on March 14, 1997. Ali concedes
              Decided and Filed: April 22, 2004                        that he is deportable, but requests relief from deportation on
                                                                       several grounds. His primary claim is that he is entitled to
Before: MARTIN and MOORE, Circuit Judges; WEBER ,                      asylum and withholding of deportation because he was, and
              Senior District Judge.*                                  fears he will be, persecuted in Bangladesh on account of his
                                                                       political opinion. He also requests voluntary departure.
                                                                          The deportation hearing predominantly featured Ali’s own
                                                                       testimony, which the immigration judge found “incredible,”
                                                                       “difficult to comprehend” and inconsistent with the
                                                                       documentary evidence. The crux of Ali’s testimony was that
    *                                                                  during the period from 1987 to 1990, he was persecuted by
     The Hon orable H erman J. W eber, Senior United States District
Judge for the Southern District of Ohio, sitting by designation.       Bangladesh police because of his involvement with the

                                 1
No. 02-3810                        Ali v. Ashcroft, et al.    3    4     Ali v. Ashcroft, et al.                      No. 02-3810

Jamaat political party. Ali testified that he became a member         At the conclusion of the hearing, the immigration judge
of that party in 1985 and became the president of its local unit   rendered an oral decision denying Ali’s requests for asylum,
in 1987. After he became president, Ali allegedly began            withholding of deportation and voluntary departure. On
having problems with opposing political parties – specifically,    June 19, 2002, the Board of Immigration Appeals summarily
the Awami League, the Jantiya Party and the Bangladesh             affirmed the immigration judge’s decision without an opinion.
National Party. Ali testified that he had been arrested and        Presently before this Court is Ali’s petition for review of the
detained on two different occasions as a result of his             final order of removal issued by the Board. Where, as here,
participation in violent conflicts with members of opposing        the Board summarily affirms an immigration judge’s decision
political parties. According to Ali, these conflicts occurred      without issuing an opinion, the immigration judge’s decision
during public meetings for his party and were the result of        is considered the final agency action to be reviewed by this
members of opposing parties showing up at the meetings and         Court. Denko v. INS, 351 F.3d 717, 729 (6th Cir. 2003). We
causing trouble. He claimed that he was arrested because an        review questions of law involving immigration proceedings
opposing party was in power and he was unfairly blamed. Ali        de novo. Huicochea-Gomez v. INS, 237 F.3d 696, 699 (6th
testified that he had sustained various injuries during these      Cir. 2001). The particular standards of review that apply to
conflicts and while in police custody, including being shot in     Ali’s specific claims are set forth within the following
the arm, hit in the leg, cut in the finger and hit in the head.    analysis.
  Ali claims that some time after his release from prison                                    ANALYSIS
another warrant was issued for his arrest. According to Ali,
that warrant was based upon false accusations by an opposing              A. Asylum and Withholding of Deportation
party. He fled Bangladesh and eventually entered Canada
using a fake passport. In 1991, Ali entered the United States        The Board’s determination that Ali is ineligible for asylum
without inspection, where he later met and married a woman         or withholding of deportation must be upheld if “supported by
named Alma Sumner.                                                 reasonable, substantial, and probative evidence on the record
                                                                   considered as a whole.” INS v. Elias-Zacarias, 502 U.S. 478,
  During Ali’s deportation hearing, the Service proffered          481 (1992) (citation omitted); Klawitter v. INS, 970 F.2d 149,
several documents that cast doubt upon the validity of his         151-52 (6th Cir. 1992). In order to reverse the Board’s
marriage to Sumner. One document was a sworn statement             determinations, “the reviewing court must find that the
from Sumner requesting the withdrawal of the I-130                 evidence not only supports a contrary conclusion, but indeed
application that she had filed on Ali’s behalf, which stated, in   compels it.” Klawitter, 970 F.2d at 152 (citing Elias-
pertinent part: “I think he married me to get a green card.”       Zacarias, 502 U.S. at 481).
Another document was a letter from the Service to Ali setting
forth various discrepancies in Ali’s and Sumner’s statements                                 1. Asylum
concerning their marriage and indicating that “the Service can
only conclude that this marriage was entered into by you for          “Disposition of an application for asylum requires a two-
the sole purpose of obtaining permanent resident status and        step inquiry: first, whether the petitioner is a ‘refugee’ within
evading immigration laws.” These documents were admitted           the meaning of the [Immigration and Nationality Act], and
over Ali’s objection.                                              second, whether the petitioner merits a favorable exercise of
                                                                   discretion by the Attorney General.” Perkovic v. INS, 33 F.3d
No. 02-3810                         Ali v. Ashcroft, et al.    5    6      Ali v. Ashcroft, et al.                     No. 02-3810

615, 620 (6th Cir. 1994). A “refugee” is a person who is            competing political factions, was supported by substantial
unable or unwilling to return to his home country “because of       evidence. The immigration judge found no evidence that the
persecution or a well-founded fear of persecution on account        police were conspiring with a rival political group, or that
of race, religion, nationality, membership in a particular social   they arrested Ali for any reason other than his involvement in
group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A).            causing a public disturbance, and Ali points to no evidence
“[P]ersecution is an extreme concept that does not include          that would undercut that finding. We conclude that
every sort of treatment our society regards as offensive.”          substantial evidence supports the immigration judge’s
Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995) (citations         determination that Ali is not a refugee and is therefore not
and quotation marks omitted).           “Persecution” entails       entitled to asylum on the basis of past persecution.
“punishment or the infliction of suffering or harm,” but
“harassment or discrimination without more does not rise to           Because Ali has failed to prove past persecution, he is “not
the level of persecution.” Mikhailevitch v. INS, 146 F.3d 384,      entitled to the presumption under 8 C.F.R. § 208.13(b)(1)(i)
389-90 (6th Cir. 1998) (citations omitted).                         of a well-founded fear of suffering future persecution.”
                                                                    Mikhailevitch, 146 F.3d at 390. To determine whether Ali
  The Seventh Circuit’s opinion in Meghani v. INS, 236 F.3d         has a well-founded fear of future persecution on account of
843 (7th Cir. 2001), is particularly instructive on the issue of    his political opinion, therefore, we apply the standard set forth
whether Ali’s experiences in Bangladesh amount to past              in Perkovic:
persecution on account of his political opinion. In Meghani,
the petitioner, a member of a political group called the                The Supreme Court has held that an applicant for asylum
Pakistan People’s Party, was assaulted and injured at his               has a well-founded fear of persecution if he can show
office by members of a rival political party, the Mahegir               that “persecution is a reasonable possibility” should he
Quami Movement. The petitioner did not notify the police                be returned to his country of origin. A well-founded fear
about this incident because he believed they would be                   of persecution has both a subjective and an objective
ineffective at remedying the problem. He subsequently fled              component: an alien must actually fear that he will be
the country and ultimately entered in the United States. The            persecuted upon return to his country, and he must
petitioner conceded that he met the requirements for                    present evidence establishing an “objective situation”
deportability, but claimed that he was entitled to asylum               under which his fear can be deemed reasonable. A well-
because he was, and feared he would be, persecuted on                   founded fear of persecution does not require the applicant
account of his political opinion. The Seventh Circuit held              to show that he probably will be persecuted if he is
that “[c]onditions of political upheaval which affect the               deported; “[o]ne can certainly have a well-founded fear
populace as a whole or in large part are generally insufficient         of an event happening when there is less than a 50%
to establish eligibility for asylum,” and that what the                 chance of the occurrence taking place.”
petitioner experienced was “civil unrest between competing
political factions,” not persecution. Id. at 847 (citation 33 F.3d at 620-21 (quoting INS v. Cardoza-Fonseca, 480 U.S.
omitted).                                                           421 (1987)). “[A]n alien is not required to produce evidence
                                                                    of persecution; the alien’s own testimony can be sufficient to
  Taking the record as a whole, we are convinced that the           support an application for asylum, where the testimony is
immigration judge’s conclusion that Ali did not suffer              believable, consistent, and sufficiently detailed to provide a
persecution, but was instead involved in civil unrest between       plausible and coherent account of the basis for his fear.” Id.
No. 02-3810                             Ali v. Ashcroft, et al.       7    8     Ali v. Ashcroft, et al.                       No. 02-3810

at 621 (citation and internal quotation marks omitted).                    account of the basis for his fear.” Id. at 621. We find that
Because a well-founded fear of persecution can be based upon               substantial evidence supports the immigration judge’s
what has happened to others who are similarly situated, it is              conclusion that Ali did not possess a well-founded fear of
“necessary, in considering an applicant’s asylum petition, to              persecution in Bangladesh on account of his political opinion.
weigh evidence of general conditions in the country of origin
and the foreign government’s history of treatment of others                               2. Withholding of Deportation
engaged in similar activities.” Id. (citation omitted).
                                                                              To qualify for withholding of deportation, an applicant
   Ali testified at the deportation hearing that he feared that he         must show a “clear probability of persecution,” which is a
would suffer persecution on account of his political opinion               stricter standard than the “well-founded fear” standard that
if he were forced to return to Bangladesh. While Ali may, in               applies with respect to applications for asylum. INS v. Stevic,
fact, subjectively fear future persecution, we find no sufficient          467 U.S. 407, 430 (1984); see also 8 C.F.R. § 208.16(b)(1).
basis in the record to undercut the immigration judge’s                    Because Ali has failed to demonstrate a well-founded fear of
conclusion that his fear is not objectively reasonable.                    persecution in Bangladesh on account of his political opinion,
Perkovic, 33 F.3d at 620-21. Ali’s fear of future persecution              his request for withholding of deportation must likewise fail.
is primarily based upon events that have occurred in the past              Daneshvar v. Ashcroft, 355 F.3d 615, 625 (6th Cir. 2004)
that the immigration judge concluded, based upon substantial               (“Because substantial evidence supports the conclusion that
evidence, do not rise to the level of persecution. There is                Petitioner is ineligible for asylum, it therefore follows that he
simply no evidence in the record to substantiate Ali’s                     cannot satisfy the more stringent standard for withholding of
testimony that he fears future persecution.1 In fact, as the               deportation.”).
immigration judge emphasized, the State Department’s 1998
asylum profile for Bangladesh reveals no information                                          B. Voluntary Departure
indicating that members of the Jamaat political party have
suffered persecution on account of their political opinion,                   The Immigration and Nationality Act grants the Attorney
despite the party’s ability “to mount violent demonstrations               General the discretionary power to allow a deportable alien to
in support of fundamentalist Muslim positions.” Bangladesh:                depart voluntarily in lieu of deportation if the alien establishes
Profile of Asylum Claims and Country Conditions, United                    that he “has been a person of good moral character, for at
States Department of State, February 1998, at 10. Finally, in              least five years preceding his application.” 8 U.S.C.
the face of the immigration judge’s reasonable doubts about                § 1254(e). The immigration judge determined that Ali had
Ali’s credibility, we are unable to say that Ali’s testimony,              failed to demonstrate the requisite “good moral character.”
standing alone, was sufficiently “believable, consistent, and              That determination was based at least in part upon the
sufficiently detailed to provide a plausible and coherent                  Service’s evidence regarding the validity of his marriage to
                                                                           Sumner. Ali concedes that entering into a sham marriage for
                                                                           purposes of obtaining immigration benefits precludes an alien
    1
      Ali produced a d ocument during the deportation he aring that he
                                                                           from demonstrating the requisite good moral character.
claimed was a copy of an outstanding warrant for his arrest issued by      Nevertheless, he argues that the immigration judge erred in
authorities in Bangladesh, bu t the immigration judge excluded this        finding that he was not entitled to voluntary departure. He
document because it could not be authenticated. Ali has not specifically   also contends that the admission of the evidence concerning
challenged the immigration judge’s exclusion of this document, and the     the validity of his marriage denied him a fair hearing.
document is not part of the record evidence.
No. 02-3810                        Ali v. Ashcroft, et al.    9

   The transitional rules of the Illegal Immigration Reform
and Immigrant Responsibility Act of 1996 apply in this case
because Ali’s deportation proceedings commenced before
April 1, 1997, but the final administrative order of deportation
was issued on or after October 30, 1996. IIRIRA §§ 309(a),
(c)(1), (c)(4). Under the transitional rules, we lack
jurisdiction to review “any discretionary decision under
section . . . 244 of the [Immigration and Nationality Act].”
Id. at § 309(c)(4)(E). A decision denying voluntary departure
is such a discretionary decision. Id.; Lulaj v. INS, 71 Fed.
Appx. 524, 526 (6th Cir. 2003) (unpublished opinion).
Therefore, we lack jurisdiction to review the propriety of the
denial of Ali’s request for voluntary departure. Lulaj, 71 Fed.
Appx. at 526; Tamas-Mercea v. Reno, 222 F.3d 417, 427 (7th
Cir. 2000).
   To the extent that Ali asserts a due process violation based
upon the immigration judge’s admission of the evidence
concerning the validity of his marriage, such a claim must
also fail. “Fifth Amendment guarantees of due process
extend to aliens in deportation proceedings, entitling them to
a full and fair hearing.” Huicochea-Gomez, 237 F.3d at 699
(citations omitted). However, “[t]he failure to be granted
discretionary relief [such as voluntary departure] does not
amount to a deprivation of a liberty interest.” Id. at 700
(citation omitted). Because Ali cannot demonstrate that he
has suffered a deprivation of a liberty interest, he cannot
prove a due process violation.
                       CONCLUSION
  For these reasons, Ali’s petition for review of the order of
the Board of Immigration Appeals is DENIED.